DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2021.

Response to Amendment
Applicant's amendment to the claims filed on 06/03/2021 has been acknowledged and entered. Claims 15-20 have been cancelled and new claims 21-26 have been added. Non-final office action on the merits is as follows: 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basker et al. (U.S. Patent No. 9,508,818, from hereinafter “Basker”).
Regarding Claim 1, Basker in Fig. 2-9 teaches a fin field effect transistor device structure, comprising: a fin structure formed over a substrate (Col. 5, lines 11-15); a gate structure (210) formed across the fin structure; a cap layer (211) formed over the gate structure; a contact structure (240) formed over the gate structure penetrating through the cap layer; and an isolation film (220) formed over sidewalls of the contact structure, wherein the isolation film is separated from the gate structure, and a bottom surface of the isolation film is below a top surface of the cap layer (Col. 4, line 19 – Col. 8, line 47). 
Regarding Claim 3, Basker teaches wherein the contact structure comprises a bottom portion and a top portion, wherein the isolation film is separated from the bottom portion of the contact structure (Fig. 9). 
Regarding Claim 6, Basker teaches wherein the isolation film comprises LaO, AlO, Si, YO, TaCN, ZrSi, SiOCN, SiOC, SiCN, LaO, ZrN, ZrAlO, TiO, TaO, ZrO, HfO, SiN, HfSi, AlON ,SiO, SiC, ZnO, or a combination thereof (Col. 7, line 66 – Col. 8, line 3). 

Claim(s) 1-3, 6, 8-9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (U.S. Patent Pub. No. 2021/0082770, from hereinafter “Xie”).
Regarding Claim 1, Xie in Fig. 1 and 7-10 teaches a fin field effect transistor device structure, comprising: a fin structure (106) formed over a substrate (100); a gate structure (110) formed across the fin structure; a cap layer (116/134) formed over the gate structure; a contact structure (140a) formed over the gate structure penetrating through the cap layer; and an isolation film (132) formed over sidewalls of the contact structure, wherein the isolation film is separated from the gate structure, and a bottom surface of the isolation film is below a top surface of the cap layer (¶’s 0040-0048 and 0059-0066). In particular, the isolation film is below a top surface of the cap layer (134). 
Regarding Claim 2, Xie teaches wherein the bottom surface of the isolation film is between a top surface of the gate structure and the top surface of the cap layer (Fig. 7-10). 
Regarding Claim 3, Xie teaches wherein the contact structure comprises a bottom portion and a top portion, wherein the isolation film is separated from the bottom portion of the contact structure.
Regarding Claim 6, Xie teaches wherein the isolation film comprises LaO, AlO, Si, YO, TaCN, ZrSi, SiOCN, SiOC, SiCN, LaO, ZrN, ZrAlO, TiO, TaO, ZrO, HfO, SiN, HfSi, AlON ,SiO, SiC, ZnO, or a combination thereof (¶ 0060). 
Regarding Claim 8, Xie in Fig. 1 and 7-10 teaches a fin field effect transistor device structure, comprising: a fin (104/106) structure formed over a substrate (100); a source/drain epitaxial structure (108) formed over the fin structure; a gate structure (110) formed across the fin structure; spacers (112) formed over opposite sides of the gate structure; a first cap layer (116/132) formed over the gate structure; a first contact structure (140a) formed over the gate structure through the first cap layer; and an isolation film (132) formed over sidewalls of the first contact structure, wherein the first contact structure has an extending portion beneath a bottom surface of the isolation film (¶’s 0040-0048 and 0059-0066).
Regarding Claim 9, Xie teaches wherein the first contact structure (140a) is in contact with the spacers (Fig. 120). 
Regarding Claim 11, Xie teaches a second contact structure (118) formed over the source/drain epitaxial structure; and a liner layer formed over sidewalls of the second contact structure (¶’s 0049-0050 and 0059-0066). 
Regarding Claim 14, Xie teaches wherein a top surface of the gate structure is level with a top surface of the spacers (Fig. 10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker above, and further in view of Wang et al. (U.S. Patent Pub. No. 2019/0165176, from hereinafter “Wang”).
Regarding Claim 4, Basker fails to teach wherein the bottom portion of the contact structure and the top portion of the contact structure are made of different materials. 
Wang in Fig. 2 teaches a similar FinFET device structure, comprising: a contact structure formed over a gate structure (138), wherein the bottom portion (154) of the contact structure and the top portion (164) of the contact structure are made of different materials (¶’s 0051-0060). 
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Basker to include wherein the bottom portion of the contact structure and the top portion of the contact structure are made of different materials because this will help reduce the contact resistance in the device if formed from desired materials. 
Regarding Claim 5, Basker fails to teach a barrier layer formed over sidewalls of the top portion of the contact structure and a top surface of the bottom portion of the contact structure.
Wang in Fig. 2 teaches a similar device comprising: a contact structure over a gate structure (138), wherein the contact structure includes a bottom portion (154) and a top portion (164) and wherein a barrier layer (162) is formed over the sidewalls of the top portion of the contact structure and a top surface of the bottom portion of the contact structure (¶’s 0051-0060). 
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Basker to include a barrier layer formed over sidewalls of the top portion of the contact structure and a top surface of the bottom portion of the contact structure because barrier layers are well known in the art for their use in contact structures as they help to further isolate and protect the metal of the contact structure from interfering or damaging the other elements during operation and formation.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie above, and further in view of Wang.
Regarding Claim 4, Xie fails to teach wherein the bottom portion of the contact structure and the top portion of the contact structure are made of different materials. 
Wang in Fig. 2 teaches a similar FinFET device structure, comprising: a contact structure formed over a gate structure (138), wherein the bottom portion (154) of the contact structure and the top portion (164) of the contact structure are made of different materials (¶’s 0051-0060). 
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include wherein the bottom portion of the contact structure and the top portion of the contact structure are made of different materials because this will help reduce the contact resistance in the device if formed from desired materials. 
Regarding Claim 5, Xie fails to teach a barrier layer formed over sidewalls of the top portion of the contact structure and a top surface of the bottom portion of the contact structure.
Wang in Fig. 2 teaches a similar device comprising: a contact structure over a gate structure (138), wherein the contact structure includes a bottom portion (154) and a top portion (164) and wherein a barrier layer (162) is formed over the sidewalls of the top portion of the contact structure and a top surface of the bottom portion of the contact structure (¶’s 0051-0060). 
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include a barrier layer formed over sidewalls of the top portion of the contact structure and a top surface of the bottom portion of the contact structure because barrier layers are well known in the art for their use in contact structures as .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie above, and further in view of Cheng et al. (U.S. Patent Pub. No. 2019/0006515, from hereinafter “Cheng”).
Regarding Claim 10, Xie teaches a second contact structure (118) formed over the source/drain epitaxial structure (¶’s 0049-0050 and 0059-0066) but fails to specifically teach a second cap layer formed over the second contact structure. 
Cheng in Fig. 20 teaches a similar device comprising: a first contact structure (250) formed over a gate structure (150); a second contact structure (270) formed over a source/drain structure (140) and a second cap layer (275) formed over the second contact structure (¶’s 0080-0087).
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include a second cap layer formed over the second contact structure because this would help isolate the source/drain contact from other features such as a metal layer or a gate contact structure overlapping with a portion of the source/drain region. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie above, and further in view of Park et al. (U.S. Patent Pub. No. 2018/0122919, from hereinafter “Park”).
Regarding Claim 12, Xie fails to teach a metal layer formed over the first contact structure, wherein the metal layer is in contact with the first cap layer.
Park in Fig. 2 teaches a similar semiconductor device, comprising: a first contact structure (130) formed over a gate structure (104) through a first cap layer (131) and a metal layer (160/162) formed over the first contact structure, wherein the metal layer is in contact with the first cap layer (¶’s 0028-0038). 
In view of the teachings of Park, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include a metal layer formed over the first contact structure, wherein the metal layer is in contact with the first cap layer because the metal layer will help provide external electrical connection to the gate structure or the source/drain contact structure as is required and having the metal layer contact the first cap layer will allow for a more densely packed device if desired such that the BEOL wiring is closer to the device and does not require as many intermediate layers. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Park above, and further in view of Xie et al. (U.S. Patent No. 10.388.770, from hereinafter “Prindle”).
Regarding Claim 13, Xie as modified by Park above, fails to teach wherein the metal layer is in contact with a top surface of the spacers.
Prindle in Fig. 1-13 teaches a similar device, comprising: a gate structure (3) formed across a fin structure; spacers (119) formed over opposite edges of the gate 
In view of the teachings of Prindle, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Park to include wherein the metal layer is in contact with a top surface of the spacers because this would be an obvious matter of design choice wherein the first cap layer is formed between the spacer structure and wherein the spacer structure remains after forming the metal layer and the first contact structure which is formed to be coplanar with the upper surface of the capping layer as shown by Park above. 

Claims 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Hsu et al. (U.S. Patent Pub. No. 2019/0296124, from hereinafter “Hsu”).
Regarding Claim 21, Xie in Fig. 1 and 7-10 teaches a fin field effect transistor device structure, comprising: a fin structure (104/106) formed over a substrate (100); a gate structure (110) formed across the fin structure; spacers (112) formed over opposite sides of the gate structure; a cap layer (116/134) formed over the gate structure; a contact structure (140a) formed over the gate structure and in contact with the gate structure; and isolation films (132) formed over sidewalls of the contact structure, wherein a bottom surface of the isolation films is higher than a top surface of the gate structure (¶’s 0040-0048 and 0059-0066).
Xie is silent with regards to teaching a barrier layer formed over the sidewalls and a bottom surface of the contact structure. 
Hsu in Fig. 1 teaches a similar device comprising: a contact structure (82) over a gate structure (20) and in contact with the gate structure; isolation films (71) formed over the sidewalls of the contact structure; and a barrier layer (81) formed over the sidewalls and a bottom surface of the contact structure (¶’s 0012-0018). 
In view of the teachings of Hsu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include a barrier layer formed over the sidewalls and a bottom surface of the contact structure because barrier layers are well known in the art for their use in contact structures as they help to further isolate and protect the metal of the contact structure from interfering or damaging the other elements during operation and formation.
Regarding Claim 22, Xie teaches wherein one of the isolation films is in contact with one of the spacers (Fig. 10).
Regarding Claim 24, the combination of Xie and Hsu teaches wherein the barrier layer is in contact with one of the spacers. In particular, the contact structure of Xie contacts one of the spacers and therefore, based on the combination with Hsu showing the barrier layer outlines the whole contact structure, the barrier layer would contact the spacers instead as it would be formed between the contact structure and the spacers. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein a void is formed between the isolation film and the gate structure.

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the barrier layer under the contact structure is thinner than the barrier layer under the isolation films.

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein each of the isolation films has a rounding bottom profile.

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the isolation films over opposite sidewalls of the contact structure have a depth difference.

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Huang et al. (U.S. Patent Pub. No. 2018/0190809) teaches a fin structure formed over a substrate; a gate structure formed across the fin structure; a cap layer formed over the gate structure; a contact structure formed over the gate structure penetrating through the cap layer; and an isolation film formed over sidewalls of the contact structure.
(ii) Chen et al. (U.S. Patent Pub. No. 2018/0342618) teaches a fin structure formed over a substrate; a gate structure formed across the fin structure; a cap layer formed over the gate structure; a contact structure formed over the gate structure penetrating through the cap layer; and an isolation film formed over sidewalls of the contact structure.
(iii) Chen et al. (U.S. Patent Pub. No. 2005/0106887) teaches a fin structure formed over a substrate; a gate structure formed across the fin structure; a cap layer formed over the gate structure; a contact structure formed over the gate structure penetrating through the cap layer; and an isolation film formed over sidewalls of the contact structure.
(iv) Adusumilli et al. (U.S. Patent Pub. No. 2017/0278747) teaches a fin structure formed over a substrate; a gate structure formed across the fin structure; a cap layer formed over the gate structure; a contact structure formed over the gate 
(v) Hsieh et al. (U.S. Patent Pub. No. 2018/0174904) teaches a fin structure formed over a substrate; a gate structure formed across the fin structure; a cap layer formed over the gate structure; a contact structure formed over the gate structure penetrating through the cap layer; and an isolation film formed over sidewalls of the contact structure.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 16, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816